
	
		I
		111th CONGRESS
		1st Session
		H. R. 1091
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Honda (for
			 himself, Mr. Paul,
			 Mr. Grijalva,
			 Mr. Van Hollen,
			 Mr. Olver,
			 Mr. Cleaver,
			 Ms. Baldwin,
			 Mr. Waxman,
			 Mr. Conyers,
			 Ms. Woolsey,
			 Mr. Nadler of New York,
			 Mrs. Capps,
			 Ms. Hirono,
			 Mr. DeFazio,
			 Ms. Berkley,
			 Mr. McGovern,
			 Mr. Delahunt,
			 Mrs. Maloney,
			 Mr. Kagen,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. Al Green of Texas,
			 Mr. Sires,
			 Mr. Meeks of New York,
			 Ms. Moore of Wisconsin,
			 Mr. Stark,
			 Mr. Serrano,
			 Mr. Welch, and
			 Mr. Rothman of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to direct local educational agencies to release secondary school student
		  information to military recruiters if the student’s parent provides written
		  consent for the release, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Student Privacy Protection Act of
			 2009.
		2.Access by
			 military recruiters to secondary school student information
			(a)AmendmentsSection
			 9528 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7908) is amended—
				(1)by redesignating
			 subsections (a) through (d) as subsections (b) through (e),
			 respectively;
				(2)by inserting
			 before subsection (b) (as so redesignated) the following:
					
						(a)Military
				Recruiters
							(1)Access to student
				recruiting informationNotwithstanding section 503(c) of title
				10, United States Code, each local educational agency receiving assistance
				under this Act shall provide, on a request made by military recruiters, access
				to the name, address, and telephone listing of each secondary student served by
				the agency if the parent of the student involved has provided written consent
				to the agency for the release of such information to military
				recruiters.
							(2)Notice;
				opportunity to consentA local educational agency receiving
				assistance under this Act shall—
								(A)notify the parent
				of each secondary school student served by the agency of the option to consent
				to the release of the student’s name, address, and telephone listing to
				military recruiters; and
								(B)give the parent an
				opportunity to provide such consent in
				writing.
								;
				(3)in subsection (b)
			 (as so redesignated)—
					(A)by striking
			 Policy.— and
			 inserting Institutions of Higher
			 Education.—; and
					(B)in paragraph (1),
			 by striking military recruiters or; and
					(4)by
			 transferring paragraph (3) of subsection (b) (as so redesignated) from the end
			 of such subsection to the end of subsection (a) (as added by paragraph
			 (2)).
				(b)ApplicationThe
			 amendments made by this Act apply only with respect to school years beginning
			 after the date of the enactment of this Act.
			
